

First Amendment to Letter Agreement


This First Amendment (this “Amendment”) is entered into as of November 20, 2018,
by and among Las Vegas Sands Corp., a Nevada Corporation (“LVSC”), Las Vegas
Sands, LLC, a Nevada Limited Liability Company (together with LVSC, the
“Company”), and Robert G. Goldstein, for the purpose of amending, changing and
modifying terms of that certain letter agreement between the Company and you,
dated December 9, 2014 (the “Agreement”).


In consideration of the mutual promises, covenants, conditions and provisions
contained herein, the Company and you agree as set forth below.


1.
Defined Terms. Capitalized terms that are used but not defined in this Amendment
shall have the meanings assigned to those terms in the Agreement.



2.
Term. The term of your employment shall be extended by five (5) years beyond the
Initial Term, from January 1, 2020 through December 31, 2024 (the “Additional
Term”).



3.
Base Salary. Beginning on the first day of the Additional Term (the “New Term
Date”) and throughout the duration of the Additional Term, you shall receive a
base annual salary of $4,500,000, payable in substantially equal installments
every two weeks or otherwise in accordance with the regular payroll practices of
the Company.



4.
Equity Award. On the date hereof (the “Additional Grant Date”), you shall be
granted a one-time award of options to purchase 2,500,000 shares of LVSC common
stock (the “Additional Option Grant”) under the Plan. The Additional Option
Grant shall vest in five equal installments of 500,000 shares on each
anniversary of the New Term Date, provided that the final installment shall vest
on December 31, 2024, subject to your continued employment through each such
date, except as otherwise provided in the Agreement.



The Company covenants that on the Additional Grant Date, without the need for
shareholder approval, there will be 2,500,000 shares of LVSC common stock
available under the Plan for the unconditional grant of the Additional Option
Grant. The Additional Option Grant shall have a 10-year term from the New Term
Date, and shall have a per share exercise price equal to the Fair Market Value
(as defined in the Plan) on the Additional Grant Date. Except as otherwise
provided herein or in the Agreement, the Additional Option Grant shall otherwise
be subject to the terms and conditions of the Plan and the Company’s form of
stock option agreement for its senior executives.


5.
Termination Due to Death or Disability. In the event your employment under the
Agreement is terminated during the Additional Term due to your death or
Disability, in addition to the provisions set forth in in the Agreement, you or
your estate, as the case may be, shall be entitled to receive a payment in an
amount equal to 100% of your then target bonus.







--------------------------------------------------------------------------------






6.
Entire Agreement. This Amendment and the Agreement contain the entire agreement
between the Company and you with respect to the subject matter hereof and no
representations, oral or written, are being relied upon by either the Company or
you in executing this Amendment other than the express representations of this
Amendment and the Agreement.



7.
Original Agreement. Except as expressly modified by this Amendment, the terms
and conditions of the Agreement are, and shall continue to remain, in full force
and effect. In the event of a conflict between the terms of this Amendment and
the Agreement, the terms of this Amendment shall control.



The Company and you have read, understood, and duly executed this Amendment by
their signatures, effective November 20, 2018.








Robert G. Goldstein
 
Las Vegas Sands Corp.
/s/Robert G. Goldstein
 
By:
/s/ Sheldon G. Adelson
 
 
Name:
Sheldon G. Adelson
 
 
Title:
Chairman of the Board & CEO
 
 
 
 
 
 
 
 
 
 
Las Vegas Sands, LLC
 
 
By:
/s/ Sheldon G. Adelson
 
 
Name:
Sheldon G. Adelson
 
 
Title:
Chairman of the Board & Treasurer











